DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 10, 11, filed 04/20/2022 , with respect to claims 1, 3 – 20 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 20  has been withdrawn. 
Applicant argues that the prior art made of record does not teach detecting, with at least one sensor, whether one person of the at least one person remains at a first settable distance or two or more persons of the at least one person remains within a second settable distance from the voice-controlled device; and in response to the one person being detected, then outputting synthesized speech using one of the set of conversational starters, otherwise, in response to two or more persons being detected waiting for an attention word before outputting synthesized speech (Amendment, pages 10, 11).

Allowable Subject Matter
3.	Claims 1, 3 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (in response to not recognizing the at least one person then selecting a first set of conversational Starters; recognizing the at least one person and recognizing a previous communication with the person then selecting a second set of conversational starters; and recognizing the at least one person and not recognizing a previous communication with the person then selecting a third set of conversational starters; detecting, with at least one sensor, whether the at least one person remains within a first settable distance from the voice-controlled device; and in response to the person being detected, then outputting synthesized speech using one of the first set, the second set, or the third set of conversational starters which have been selected.). These limitations in conjunction with other limitations of the dependent and independent claims 1, 3 – 8 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (in response to not recognizing the at least one person then selecting a first set of conversational Starters; recognizing the at least one person and recognizing a previous communication with the person then selecting a second set of conversational starters; detecting, with at least one sensor, whether one person of the at least one person remains at a first settable distance or two or more persons of the at least one person remains within a second settable distance from the voice-controlled device; and in response to the one person being detected, then outputting synthesized speech using one of the set of conversational starters, otherwise, in response to two or more persons being detected waiting for an attention word before outputting synthesized speech.). These limitations in conjunction with other limitations of the dependent and independent claims 9 - 20 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658